DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 6/17/2022 has been entered.  Claims 1-20 are pending in the application.  Claims 1-12 and 20 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites the limitation "the resin matrix" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: fibers (or a bed of fibers) as an essential component of the “prepreg composition” (see for example, Page 1, lines 10-12 and 15-20; Page 8, line 12 - Page 9, line 7; Page 15, line 29-Page 16, line 1; Page 18, lines 14-20; Page 20, lines 16-21; Page 26, lines 15-16; and Page 29, lines 5-14 of the specification as filed).  It is also noted from the above cited sections that the “resin matrix” of the “prepreg” composition is required to be a “partially cured” resin (e.g. B-stage, see also, Page 1, lines 15-21; Page 9, lines 11-12; Page 17, line 26-Page 18, line 20; and Page 26, lines 13-16).  Dependent claims 14-19 do not remedy the above and hence are rejected under 35 U.S.C. 112 for the same reasons.
Response to Arguments
Applicant’s arguments, see pages 8-13, filed 6/17/2022, with respect to claims 13-19 have been fully considered and are persuasive.  The rejections as recited in Paragraphs 5-12 of the prior office action have been withdrawn, however, a new ground of rejection is presented above.  
Claims 13-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  A telephone call was made to Applicant’s Attorney on 9/9/2022 to discuss a possible Examiner’s amendment, however, the Attorney could not be reached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        October 7, 2022
9671386